Citation Nr: 1757873	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-13 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against a finding that the U.S.S. Diamond Head operated in the inland waterways of Vietnam at any time during the Veteran's service or transported herbicide agents, that the Veteran went ashore or otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicide agents in service.  

2.  The preponderance of competent and credible evidence weighs against a finding that chronic lymphocytic leukemia was demonstrated in-service, that chronic lymphocytic leukemia was compensably disabling within a year of separation from active duty, or that there is a nexus between a current diagnosis of chronic lymphocytic leukemia and service.  


CONCLUSION OF LAW

The criteria for service connection for chronic lymphocytic leukemia have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by November 2011 VA Form 21-526EZ, Fully Developed Claim.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.   

II.  Governing Law and Regulation 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established with certain chronic diseases, including chronic lymphocytic leukemia, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. § 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a). 

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  Chronic lymphocytic leukemia is listed under that section as a qualifying disease.  The Health and Medicine Division (HMD) (formally known as the Institute of Medicine) of the National Academy of Sciences, Engineering, and Medicine focused on chronic lymphocytic leukemia in its report "Veterans and Agent Orange: Update 2002" and concluded that there is sufficient evidence of an association between exposure to herbicides and chronic lymphocytic leukemia.  In 2003, VA recognized chronic lymphocytic leukemia as related to exposure to Agent Orange or other herbicides during military service.

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that country) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in the Republic of Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam. 

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit upheld VA's requirement that a Veteran must have been present within the land borders of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).

Historically, the Veterans Benefits Administration (VBA) has extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated November 1, 2017), VBA Manual M21-1, IV.ii.1.H.2.b (last accessed December 5, 2017).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Service Connection Analysis 

The Veteran contends that he was exposed to herbicide agents during his service on the U.S.S. Diamond Head (AE-19) off the coast of the Republic of Vietnam.  The Veteran testified the U.S.S. Diamond Head transported barrels of Agent Orange. 

The evidence of record is not sufficient to concede or corroborate that the Veteran was exposed to herbicide agents, or that he served in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  Personnel records indicate that the Veteran was stationed on board the U.S.S. Diamond Head, which was in the official waters of the Republic of Vietnam in May 1967, June 1967, July 1967, August 1967, September 1967, October 1967, December 1967, and March 1968.  See June 2012 Memorandum from Joint Services Records Research Center (JSRCC).  The JSRCC concluded the Veteran's service records do not provide conclusive proof of in-country service and the JSRCC cannot confirm the Veteran was exposed to Agent Orange.    

The VBA Manual M21-1 defines offshore waters as the high seas or any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  In its current list titled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," the VBA does not recognize that the U.S.S. Diamond Head was associated with exposure to herbicide agents in the Republic of Vietnam.
VBA Manual M21-1, IV.ii.1.H.2.l (last accessed December 5, 2017) provides  	
"Agent Orange was not transported, stored, or used aboard U.S. Navy or Coast Guard ships."  This conclusion is from the May 2009 Joint Services Records Research Center (JSRRC) Statement on Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era.  This memorandum reports the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the U.S. to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  As a result, the JSRRC can provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

Based on the information provided by the JSRRC and the Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents List, the Veteran's exposure to herbicide agents cannot be conceded.  The Board finds this information highly probative, as it came directly from objective official documents, and it is accorded great weight.

The Board has considered the hearing testimony of the Veteran.  The Board finds the Veteran's testimony to be credible, but notes that the May 2009 JSRRC memorandum is more persuasive regarding the transportation of herbicide agents aboard Navy ships deployed off the Republic of Vietnam.  The Board has also considered the lay reports of K.M., D.B., and B.G.  All report an Agent Orange spill occurred on the U.S.S. Diamond Head.  There is an inconsistency in that D.B. does not report the Veteran was present during the alleged Agent Orange spill, while K.M. indicated the Veteran was present.  The Board also acknowledges the July 2017 opinion from Dr. S.S. which noted a link between chronic lymphocytic leukemia and Agent Orange exposure, and noted that it is doubtful the Veteran's condition is familial as there is no family history.  However, December 2011 medical records from the Cancer Center of the Rockies report the Veteran has a paternal aunt who died of leukemia.  Dr. S.S.'s opinion regarding a probable link between the Veteran's chronic lymphocytic leukemia and Agent Orange exposure is too speculative to be accorded significant weight. 

The preponderance of competent and credible evidence weighs against a finding that the U.S.S. Diamond Head operated on the inland waterways, or docked on the shores or piers of the Republic of Vietnam, at any time during the Veteran's service; that he otherwise served in or visited the Republic of Vietnam; or that he was otherwise exposed to herbicide agents in service.  To the extent that the Veteran is asserting that he was exposed merely from being in close proximity to Vietnam off the coast or through the water, the Board finds such assertion to speculative on its face to constitute credible evidence of exposure to herbicides.  Therefore, as actual exposure has not been shown by service department records, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for disability as a result of herbicide exposure.

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

However, service connection cannot be granted under 38 C.F.R. § 3.307(a)(3), 3.309(a).  First of all, there were no findings or diagnoses of chronic lymphocytic leukemia in the Veteran's service treatment records.  Chronic lymphocytic leukemia was also not diagnosed within the first year of the Veteran's separation from service.  As discussed in detail above, the Board has found that the Veteran did not serve in Vietnam and was not exposed to herbicides in service.  The Veteran has not claimed that his disorder first manifested in service or that any other in-service event, injury, or disease resulted in his chronic lymphocytic leukemia.  As such, a medical opinion is not necessary.

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs against finding that the Veteran's chronic lymphocytic leukemia is related to service, to include as due to herbicide agent exposure.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to service connection for chronic lymphocytic leukemia is denied. 




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


